Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 11/9/2021.  Claims 2-20 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 2 and 6-14, drawn to a method of selecting an antibody comprising: (a) producing two or more antibodies to the same antigen; and (b) selecting the antibody sequence which has: (i) a net charge at about pH7 that is closer to +5 or a pI that is closer to 8.8; and/or (ii) a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3; wherein the antibody selected has a higher bioavailability, class C40B, subclass 30/10.

Group II.  Claim(s) 3, drawn to a method of making an antibody sequence library, wherein the library is engineered to comprise antibodies having a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3; wherein an antibody derived from the library has a bioavailability of at least 60%, class C40B, subclass 50/06.

III.  Claim(s) 4, drawn to a method of predicting the bioavailability of an antibody using net charge at about pH7 or pI, wherein an improved bioavailability is correlated with a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3, class G16B, subclass 25/10.

Group IV.  Claim(s) 5, drawn to a method of improving the bioavailability of an antibody, comprising modifying the amino acid sequence of the antibody to result in: a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3, class C12N, subclass 15/102.

Group V.  Claim(s) 15, drawn to an antibody resulting from a method of selecting an antibody comprising: (a) producing two or more antibodies to the same antigen; and (b) selecting the antibody sequence which has: (i) a net charge at about pH7 that is closer to +5 or a pI that is closer to 8.8; and/or (ii) a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3; wherein the antibody selected has a higher bioavailability, class C07K, subclass 16/00.

Group VI.  Claim(s) 16-18, drawn to a variant of a parent antibody sequence, wherein the variant comprises combining two or more human germline framework sequences, regions, or amino acids to generate a variant antibody having: (i) a net charge at about pH7 that is closer to +5, or a pI that is closer to 8.8 than the parent antibody; and/or (ii) a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3 compared with the parent antibody; wherein the variant antibody has a higher bioavailability than the parent antibody, class C07K, subclass 2317/60.

Group VII.  Claim(s) 19, drawn to a method for subcutaneous administration of an antibody to a human, comprising administering an antibody resulting from a method of selecting an antibody comprising: (a) producing two or more antibodies to the same antigen; and (b) selecting the antibody sequence which has: (i) a net charge at about pH7 that is closer to +5 or a pI that is closer to 8.8; and/or (ii) a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3; wherein the antibody selected has a higher bioavailability to a patient in need thereof, class A61K, subclass 2317/60.

Group VIII.  Claim(s) 20, drawn to an antibody sequence library, wherein the library is engineered to comprise antibodies having a net charge of between 0 and +12 at about pH7, or a pI of between 8.4 and 9.3, class C40B, subclass 40/10.

The inventions are distinct, each from the other because of the following reasons:
Inventions V, VI and VIII are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products of groups V, VI and VIII have a different function and effect because the products are distinct, Group V is drawn to an antibody resulting from a method of selecting an antibody 
Inventions I, II, III, IV and VII are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The methods of groups I, II, III, IV and VII have a different function and effect because the methods are distinct, Group I is drawn to a method of selecting an antibody comprising: (a) producing two or more antibodies to the same antigen; and (b) selecting the antibody sequence 
Inventions (V, VI and VIII) and (I, II, III, IV and VII) are directed to related products and methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the 
Inventions V and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process.  For example, the antibody library can be used in a genomics project to identify the range of different antibodies in one individual.
Inventions I and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be the product can be made by another materially different process.  For example, the can be made by isolating antibodies from naturally occurring sources.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder 

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".
	C.  A single specific species selection of "the combination" of the amino acid sequence.  For example, the Applicant could elect "changes a positive amino acid to a negative amino acid" OR "changes a negative amino acid to a positive amino acid".
	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".
	C.  A single specific species selection of "the combination" of the amino acid sequence.  For example, the Applicant could elect "changes a positive amino acid to a negative amino acid" OR "changes a negative amino acid to a positive amino acid".
	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".

	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

	If the Applicant elects Group IV, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".
	C.  A single specific species selection of "the combination" of the amino acid sequence.  For example, the Applicant could elect "changes a positive amino acid to a negative amino acid" OR "changes a negative amino acid to a positive amino acid".
	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

	If the Applicant elects Group V, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".
	C.  A single specific species selection of "the combination" of the amino acid sequence.  For example, the Applicant could elect "changes a positive amino acid to a negative amino acid" OR "changes a negative amino acid to a positive amino acid".
	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

	If the Applicant elects Group VI, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".

	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

	If the Applicant elects Group VII, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".
	C.  A single specific species selection of "the combination" of the amino acid sequence.  For example, the Applicant could elect "changes a positive amino acid to a negative amino acid" OR "changes a negative amino acid to a positive amino acid".
	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

	If the Applicant elects Group VIII, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what "antibody sequence" is being selected.  For example, the Applicant could elect "antibody sequence which has a net charge of between 0 and +12 at about pH7" OR "antibody sequence which has a pI of between 8.4 and 9.3".
	B.  A single specific species selection of what is "combined" that is being modified.  For example, the Applicant could elect "human framework sequences" OR human framework "regions".
	C.  A single specific species selection of "the combination" of the amino acid sequence.  For example, the Applicant could elect "changes a positive amino acid to a negative amino acid" OR "changes a negative amino acid to a positive amino acid".
	D.  A single specific species selection of "the amino acid sequence" that is being modified.  For example, the Applicant could elect "Kabat residues H1" OR "Kabat residue H6".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example "the amino acid sequence" that is being modified could be "Kabat residues H1" OR "Kabat residue H6".  In addition, these species are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639